Citation Nr: 1647360	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  15-35 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral hearing loss, and, if so, entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for tinnitus, and, if so, entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a bilateral lung disability, and, if so, entitlement to service connection for a bilateral lung disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to March 1959 and October 1961 to August 1962.

This case is before the Board of Veterans' Appeals (Board) on appeal from March 2014 and August 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In the August 2014 rating decision, the RO reopened the Veteran's previously denied claim of entitlement to service connection for bilateral hearing loss, because new and material evidence had been received.  However, the RO denied the Veteran's claim and confirmed the previous denial.  In rating decisions in March 2014 and August 2014, the RO confirmed the previous denial of the Veteran's claim for entitlement to service connection for a bilateral lung disability and tinnitus.

In August 2016, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the testimony is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, and a bilateral lung disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a June 2001 rating decision, the RO denied entitlement to service connection for bilateral hearing loss and tinnitus based on a finding that these conditions neither occurred in nor were caused by service.  The Veteran did not appeal those determinations.

2.  Presuming its credibility, the evidence associated with the record since June 2001 relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  

3.  In a January 1964 rating decision, the RO denied entitlement to service connection for residuals of pneumonia based on a finding that this condition was not found on the most recent examination.  The Veteran did not appeal that determination.

4.  Presuming its credibility, the evidence associated with the record since January 1964 relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral lung disability.  






CONCLUSIONS OF LAW

1.  The June 2001 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2015).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The June 2001 rating decision denying service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2015).

4.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The January 1964 rating decision denying service connection for residuals of pneumonia is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2015).

6.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a lung disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Claims to Reopen

By way of background, the Board notes that the RO previously denied the Veteran's claims for entitlement to service connection.  In a January 1964 decision, the RO denied the Veteran's claim for residuals of pneumonia.  The Veteran failed to appeal this decision and it became final.  In a June 2001 decision, the RO denied service connection for bilateral hearing loss and tinnitus.  The Veteran appealed one issue in this decision, but did not appeal the RO's decision on his claim for entitlement to service connection for either bilateral hearing loss or tinnitus.  As such, this decision became final.  

Although the prior decision became final, a claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Whether or not the RO reopened a claim is not dispositive, as it is the Board's responsibility to consider whether it is proper for a claim to be reopened.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Evidence is presumed credible for the purposes of reopening a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating a claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If new and material evidence is found during this period, the decision does not become final.  Id.  

Bilateral Hearing Loss and Tinnitus

Since the RO's previous final denial in June 2001, the Veteran testified at a hearing before the Board in August 2016.  During this hearing, the Veteran described in further detail his in-service noise exposure.  He also described in further detail an in-service incident when that noise exposure led him to bleed from the ears.  As for his tinnitus claim, he reported that he experienced ringing in his ears during service and specifically after firing artillery pieces.  For the limited purposes of deciding whether to reopen the Veteran's claim, the credibility of this evidence is presumed.  Justus, 3 Vet. App. at 513.  Because the Veteran's hearing testimony provides further details as to his in-service noise exposure and his tinnitus onset, the Board concludes that this newly received evidence is not cumulative of the record at the time of the June 2001 decision with respect to the issue of entitlement to service connection for bilateral hearing loss and tinnitus, and it raises a reasonable possibility of substantiating the Veteran's claim.  See Shade, 24 Vet. App. at 110.  As such, the evidence received since the June 2001 RO decision constitutes new and material evidence and the claim must be reopened.  38 C.F.R. § 3.156.

Lung Disability

Since the RO's previous final denial in January 1964, the Veteran testified at a hearing before the Board in August 2016.  During this hearing, the Veteran described in further detail the in-service incident that led to his hospitalization in October 1958.  He described being exposed to an explosion that covered him in diesel fuel and described getting some oil into his lungs.  He also testified that this led to his treatment for pneumonia two days later at an Army hospital.  For the limited purposes of deciding whether to reopen the Veteran's claim, the credibility of this evidence is presumed.  Justus, 3 Vet. App. at 513.  Because the Veteran's hearing testimony provides further details as to his in-service lung injury or event, the Board concludes that this newly received evidence is not cumulative of the record at the time of the January 1964 decision with respect to the issue of entitlement to service connection for a bilateral lung disability, and it raises a reasonable possibility of substantiating the Veteran's claim.  See Shade, 24 Vet. App. at 110.  As such, the evidence received since the January 1964 RO decision constitutes new and material evidence and the claim must be reopened.  38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a lung disability is reopened, and to this extent only, the appeal is granted.


REMAND

Bilateral Hearing Loss and Tinnitus

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  He asserts that his in-service noise exposure led to his hearing loss and tinnitus.  The Veteran provided additional details of this exposure at the hearing in August 2016.  The Veteran testified that he was exposed to artillery fire without hearing protection, he experienced ringing in his ears after firing an artillery piece, and his ears bled after firing and artillery piece.  The Veteran also explained that his post-service work at a foundry did not expose him to loud noises, because he worked as a lab technician sealed away from the loud noises.  

VA conducted an examination of the Veteran's hearing in July 2014.  The VA examiner noted the Veteran has bilateral sensorineural hearing loss and acknowledged the Veteran's in-service noise exposure as well as his current symptoms.  However, the VA examiner opined that the Veteran's hearing loss is not at least as likely as not related to his in-service noise exposure because the Veteran's exit examination showed hearing within normal limits for VA purposes.  He failed to provide a sufficient rationale to support this conclusory statement or offer an alternate etiology for the Veteran's bilateral hearing loss.  

As for the Veteran's tinnitus, the VA examiner noted the Veteran had normal hearing on discharge, there was no report of tinnitus in service, the time of onset of the Veteran's tinnitus was unclear, and the Veteran had civilian noise exposure due to his work at the foundry.  However, the Veteran testified at the hearing that he did experience ringing in his ears during service and his work at the foundry did not involve noise exposure.

Based on these issues with the July 2014 VA examiner's report, another VA examination is necessary. 

Bilateral Lung Disability

The Veteran seeks service connection for a lung disability.  The Veteran asserts that he was exposed to diesel that got into his lungs when a fuel bomb was ignited to mimic the force of an atomic explosion.  He asserts that he caught pneumonia due to this exposure, that he has had pneumonia and other lung disabilities since service, and that his breathing has worsened over the years.  The Veteran also testified that a VA doctor told him that there was a shadow in his left lung.  

The service treatment records (STRs) indicate that the Veteran was admitted to the hospital in October 1958 and was subsequently diagnosed with pneumonia.  The STRs indicate that the Veteran had been on the firing range before developing pneumonia.  The Veteran was discharged approximately two weeks later, after his pneumonia symptoms substantially resolved.  A VA examination from January 1964 did not reflect any residuals from the Veteran's in-service pneumonia, and imaging of his chest was normal.  However, the Veteran testified that a doctor told him there was a shadow in his left lung and imaging from February 2011 and November 2012 indicates a band-like area of fibrosis in the Veteran's right upper lung medially.  

Since the claims file is being returned it should be updated to include any VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, and obtain the treatment records identified by the Veteran.  Ensure attempts are made to obtain treatment records of the Veteran's most recent case of pneumonia, identified at the hearing as occurring within the last three years with treatment at a VA medical center.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development has been completed and all records associated with the claims file, return the claims file to the July 2014 VA examiner to obtain an addendum opinion regarding the etiology of the Veteran's bilateral hearing loss and tinnitus.  If the July 2014 examiner is not available, the claims folder should be reviewed by another examiner with appropriate expertise.  If, and only if, determined necessary by the VA examiner, the Veteran should be scheduled for another VA examination.  The claims folder, including a copy of this remand, should be reviewed by the examiner.  The examination report should note such review, including review of the August 2016 hearing transcript.  The examiner should:

(a) provide an opinion, with supporting clinical rationale, as to whether the Veteran's current bilateral hearing loss is at least as likely as not (i.e. a 50 percent or greater probability) caused by, or otherwise related to his active duty service, to include his claimed in-service noise exposure.  The examiner should assume for the purposes of this opinion that in-service acoustic trauma did in fact occur during the Veteran's service, as he so describes.

(b) provide an opinion, with supporting clinical rationale, as to whether the Veteran's claimed tinnitus disability is at least as likely as not (i.e. a 50 percent or greater probability) caused by, or otherwise related to his active duty service, to include his claimed in-service noise exposure.  The examiner should assume for the purposes of this opinion that in-service acoustic trauma did in fact occur during the Veteran's service, as he so describes.

The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The complete rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any lung disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file, including a copy of this remand, should be provided to the examiner in connection with the examination, and the examiner should indicate that the Veteran's records have been reviewed.  The examiner should specifically note review of the August 2016 hearing transcript.  The examiner should:

(a) provide an opinion, with supporting clinical rationale, as to whether any diagnosed lung disability is at least as likely as not (i.e. a 50 percent or greater probability) caused by, or otherwise related to his active duty service, to include his claimed in-service exposure to, and ingestion of, diesel or oil and resulting pneumonia.  The examiner should assume for the purposes of this opinion that in-service exposure to and ingestion of diesel or oil did in fact occur during the Veteran's service, as he so describes.

The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The complete rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

4.  After the above development has been completed, adjudicate the Veteran's claims.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  
	(CONTINUED ON NEXT PAGE)


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


